DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-12 in the reply filed on 02/11/2021 is acknowledged.  The traversal is on the ground(s) that Group II does not require an order of steps.  This is not found persuasive because independent claim 12 requires “attaching a blower inside the housing downstream of the filtration unit”. In order to attach the blower “downstream of the filtration unit”, the filtration unit needs to already be installed. The Examiner notes that there are other ways that the Groups could be restricted. For example, the method of Group II does not require a tool, as required by the apparatus of Group I. Therefore, the method of Group II could be used to make an apparatus different than that claimed in Group I. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/11/2021.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/11/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “a vacuum cleaner…configured to receive a tool contaminant stream…wherein the vacuum cleaner exhausts a filtered air stream from the tool contaminant stream” is unclear. It is unclear what structure makes up the “vacuum cleaner”. It is unclear whether or not it requires a pump/blower to create a vacuum. It is also unclear whether or not it requires a filter in order to exhaust a filtered air stream. Finally, it is unclear how the vacuum cleaner can exhaust a filtered air stream from the tool contaminant stream. A stream doesn’t exhaust from another stream, but rather exhausts from a device. Perhaps the claim should read “exhausts a filtered air stream from the vacuum cleaner”.
Regarding claim 3, the limitation “the tool contaminant stream…accumulate on the at least one filter” is unclear. Claim 1, upon which claim 3 depends, states that the vacuum cleaner turns the tool contaminant stream into a filtered air stream which then passes through the filter. It is therefore unclear whether this claim is now requiring the tool contaminant stream to also pass through the filter.
Regarding claim 9, the limitation “wherein the cyclonic dust separator separates solid particulate matter from the tool contaminant stream” is indefinite. Claim 1, upon which claim 3 depends, states that the vacuum cleaner turns the tool contaminant stream into a filtered air stream. It 
Regarding claim 10, the limitation “wherein the blower creates negative air pressure to draw both the tool and area contaminant stream into the housing” is indefinite. First, it is unclear how the tool can be drawn into the housing. It appears that “tool” should be “tool contaminant stream”. However, if the blower is what creates negative air pressure to draw the tool contaminant stream into the housing, it is unclear what the vacuum cleaner does. This limitation renders the structure of “vacuum cleaner” even more indefinite. 
Regarding claim 11, “a too” is indefinite. It is unclear whether or not this is referring to the tool of claim 1, upon which claim 11 depends. 
Claim 11 recites the limitation "the controller".  There is insufficient antecedent basis for this limitation in the claim.
 Regarding claim 12, the limitation “wherein the filtration unit comprises a first and a second filter” is indefinite. It is unclear whether the first and second filter include the “at least one filter” of claim 1, upon which claim 12 depends. The Examiner suggests “wherein the at least one filter comprises a first filter and a second filter”. Also, in the middle of the claim and at the end of the claim it should read “the first filter and the second filter”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Woods USPA 2009/0193973 A1 in view of Bohrer USPA 2016/0206988 A1.
Regarding claims 1 and 2, Woods discloses an environmental control unit capable of renovating a space (Abstract; figures; since the system of Woods is capable of filtering air, it could be used in a renovation project) comprising: a housing having a hollow interior (see figures); a vacuum cleaner positioned in the housing (Abstract; figures: vacuum 200; paragraph 33), the vacuum cleaner configured to receive a tool contaminant stream from at least one tool coupled to the vacuum (figure 5: tool 300), wherein the vacuum cleaner exhausts a filtered air stream from the tool contaminant stream (paragraph 33: exhaust outlet 214); a filtration unit comprising at least one filter (figures: HEPA air filtration system 100; paragraph 39), the filtration unit positioned in the housing (see figures); and a blower positioned within the housing downstream of the filtration unit (figure 8: fan/blower 102; paragraph 40), wherein the blower creates negative air pressure within the housing to draw an area contaminant stream from an exterior of the environmental control unit into the housing (paragraph 40), wherein the blower draws the filtered air stream and the area contaminant stream through the filtration unit to produce a filtered mixture stream (paragraph 40: both the air released from the vacuum’s outlet 214 and the ambient air are drawn in to the filtration device by the fan/blower).
Woods does not explicitly disclose that the blower is driven by a variable speed controlled motor such as a variable frequency drive. Bohrer discloses a similar apparatus wherein the motor is a variable frequency drive in order to avoid unnecessary consumption of energy (see Bohrer paragraphs 19, 82 and 83). It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify Woods so that the motor is driven by a variable frequency drive, as disclosed by Bohrer, for the purpose of conserving energy. 
Regarding claims 3 and 4, Woods does not explicitly disclose a controller, wherein the controller increases a speed of the blower as particulate matter from the tool contaminant stream and the area 
Regarding claim 5, Woods does not explicitly disclose a sensor configured to monitor particulate matter accumulation on the at least one filter, wherein the sensor outputs an indication to replace the at least one filter when the particulate matter accumulation exceeds a threshold amount. Bohrer discloses a pressure sensor, which indirectly monitors particulate matter accumulation in the filter, and the sensor outputs a signal to deactivate the system based on pressure, which could be considered an output to replace the filter based on excess accumulation of particulate matter. It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify Woods to include a pressure sensor, which indirectly monitors particulate matter accumulation in the filter, and the sensor outputs a signal to deactivate the system based on pressure, which could be considered an output to replace the filter based on excess accumulation of particulate matter, as disclosed by Bohrer, for the purpose of replacing spent filters at the appropriate time. In the alternative, if Bohrer isn’t deemed to disclose a signal to replace the filter based on particulate accumulation 
Regarding claim 6, Woods discloses that the at least one filter is a mesh filter, a pleated filter, a high-efficiency particulate arrestance (HEPA) filter, an anti-bacterial filter, a carbon filter, or combinations thereof (paragraph 39). 
Regarding claim 7, Woods discloses that the at least one tool is connected to the vacuum cleaner by a hose (see figure 5: hose leading from powerhead to system). 
Regarding claim 8, Woods discloses that the vacuum cleaner includes a second blower (figure 5: fan/blower 208; paragraph 33). Woods discloses that the HEPA filter removes 99.97% of the particles in the air stream (paragraph 11), but does not explicitly disclose that the vacuum cleaner removes at least 99.97% of particles in the tool contaminant stream. Nevertheless, depending on the gas stream, the vacuum cleaner of Woods is deemed to be capable of removing at least 99.97% of the particles from the stream. Claims directed to an apparatus must be distinguished in the prior art in terms of structure rather than function. MPEP 2114. 
Regarding claim 10, Woods discloses that the blower (figure 8: 102) creates negative air pressure within the housing to draw both the tool and area contaminant stream into the housing (paragraph 40: blower acts on both vacuum’s exhaust outlet and air from room; therefore, if the pump from the vacuum were turned off, the blower 102 would pull the air from the tool into the housing). 
Regarding claim 11, Woods discloses that the housing further comprises an electrical outlet for the tool (paragraph 23). Furthermore, having the controller prioritize providing stable current to the variable frequency drive when the tool is powered on or off is highly well-known in the art and is either implied by Woods, or would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention in order to prevent harmful power swings. MPEP 2144.03 (A-E). 
Regarding claim 12, Woods discloses that the filtration unit comprises a first and a second filter (figure 8: pre-filter 104 and HEPA filter 106) and discloses that the area contaminant stream enters the filtration unit before the first and second filter (paragraph 40), but does not explicitly disclose that the filtered air stream enters the filtration unit between the first and second filter. Nevertheless, since the filtered air stream has already been filtered, it would have been an obvious matter of design choice to have the filtered air stream not flow through the pre-filter. MPEP 2144.04 (IV-B). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Woods USPA 2009/0193973 A1, in view of Bohrer USPA 2016/0206988 A1, in further view of Witter USPA 2011/0203238 A1.
Woods in view of Bohrer is relied upon as above. 
Regarding claim 9, Woods does not explicitly disclose that the housing includes a cyclonic dust separator, wherein the cyclonic dust separator separates solid particulate matter from the tool contaminant stream. Witter discloses a cyclonic dust separator followed by a HEPA filter (paragraph 2). It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify Woods in view of Bohrer, to include a cyclonic dust separator, as disclosed by Witter, for the purpose of having the HEPA filter last longer by removing dust prior to the air reaching the HEPA filter. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P JONES whose telephone number is (571)270-7383.  The examiner can normally be reached on 9AM-6PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776